Appeal by defendant from a judgment of the County Court, Rockland County, rendered February 20, 1973, convicting him of assault in the third degree, upon a plea of guilty, and imposing a sentence of six months in the Rockland County Jail. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to a *693conditional discharge. As so modified, judgment affirmed, and case remitted to the County Court, Rockland County, for the imposition of conditions and for further proceedings pursuant to CPL 460.50 (subd 5). The sentence of six months’ incarceration imposed upon the defendant in February of 1973 was stayed pending appeal. The appeal, however, was not argued until October of 1979, more than six and one-half years later. In the interim, the defendant seems to have become a stable individual who no longer presents a threat to society. Under such circumstances, the sentence has lost current relevance and a conditional discharge is a more appropriate sanction than jail time. Titone, J. P., O’Connor, Lazer and Mangano, JJ., concur.